 608DECISIONSOF NATIONALLABOR RELATIONS BOARDpurposes of collective bargainingwithin themeaning of Section 9(b)of the Act 10[Text of Direction of Election 20 omitted from publication ]AfRiviBERS RODGERS and JENKINS, dissentingWe dissent because in our view the National Labor Relations Boarddoes not have jurisdiction over the Employer in this case.10The unit was stipulated by the parties20 In its brief the Navajo Tribe assertsthat(1)A direction of election and a re-quirement that the Employee enter into collective bargaining as to its operations on theNavajo reservationwouldin effect require the Employer to violate the tribal labor relations resolution,and (2)such a violation of Navajo law would entitle the Navajo Tribeto cancel the Employer's lease and shut down the Employer's operations on the reserva-tionAs to (2), the Employer adverts to paragraph 14 of its lease from the NavajoTribe,which providesThe lessee further agrees that it will not use or permit to be used any part ofsaid premises for any unlawful conduct or purposes whatsoever,,and that anyviolation of this clause by the lessee or with its knowledge,shall render this leasevoidable at the option of the lessorIn light of these facts,the Employer requests that the Board stay any order directingan election pending a final judicial determination of the Board's jurisdiction hereinWhether or not the lease can be terminatedby theNavajo Tribe on a theory that "unlawful conduct"was committed by the Employer in violation of the tribal resolutions(which are clearly contrary to statutory law underthe Act),isa matter outside thepurview of a representation proceedingWhether or not the Board stays its electionorder would not affect such rights,as exist of the Employer or any of the parties toproceed in the courts concerning any matter directly or indirectly involved hereinSince such a stay would be contraryto theBoard s consistent practice and would, in ouropinion, serve no useful purpose,the Employer's request is deniedCecil J. Daggett,George Kruft,Joe W. King,Lewis Carriere,William Rote,Paul Ecenia,W. F. Trent,and Roy Kruft d/b/aAllied Chain Link Fence CompanyandShopmen's Local 694of the International Association of Bridge,Structural andOrnamental Iron Workers,AFL-CIOCase No. P3-CA-856.1February 12, 1960DECISION AND ORDEROn August 14, 1959, Trial Examiner Arthur E Reyman issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in and was not engaging in the unfairlabor practices alleged in the complaint and recommending that thecomplaint be dismissed in its entirety, as set forth in the copy of theIntermediate Report attached heretoThereafter, the Respondent andthe General Counsel filed exceptions to the Intermediate Report, andsupporting briefs'The originalcase number-39-CA-856-has been amendedto reflecta recent changein the numericaldesignationof cases from the Board's regional office in Houston, Texas126 NLRB No 74 ALLIEDCHAINLINK FENCECOMPANY609The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, only insofar as consistent withour decision herein.The Trial Examiner found, among other things, that the Respond-ent did not violate Section 8 (a) (1) of the Act.We disagree, as, inour view, the uncontradicted testimony of Gant and Meche establishessuch a violation with respect to them.1.Gant testified that shortly before the Board election in Septem-ber 1958, Hansen, a supervisor, asked him what he thought about theUnion and asked him how he was going to vote, and that Gant statedthat he intended to vote but did not know how. The Trial Examinerstated that he credited only that part of Gant's testimony as to whathe told Hansen about his voting intentions, and he found no interro-gation of Gant.However, Gant testified that his disclosure to Hansenof his voting intentions was in response to a question by Hansen, andwe perceive no basis nor is any suggested by the Trial Examiner forcrediting only that part of Gant's testimony as to his answer to Han-sen's inquiry, while not crediting that the inquiry was made by Han-sen.We find, therefore, that such inquiry was, in fact, made.Gant further testified that Drummond, another supervisor, told himafter the election that they were going to lay him off because he votedfor the Union, but the Trial Examiner, without stating a reason, didnot credit this evidence.This testimony may have been rejected bythe Trial Examiner because (1) it appeared to him inconsistent withGant's admission that so far as he knew only he and the Union's rep-resentative were aware that he had signed a union card, and (2) theTrial Examiner concluded that Gant was not in fact laid off for unionactivity but for economic reasons, a conclusion which we have adopted.However, as to (1), the fact that Gant was unaware of the source ofRespondent's knowledge of his union activity does not preclude theexistence of such knowledge.As to (2), while there is insufficientproof that Gant was, in fact, laid off for union activity, that does notforeclose a finding that Drummond ascribed Gant's layoff to suchactivity.Accordingly, we find no fatal inconsistency in Gant's testi-mony, nor is the statement attributed by him to Drummond so in-herently improbable as to render Gant unworthy of belief.Accord-ingly, we find, contrary to the Trial Examiner, that the Respondentviolated Section 8 (a) (1) of the Act by Hansen's interrogation of554461-60-vol. 126-40 610DECISIONSOF NATIONALLABOR RELATIONS BOARDGant and Drummond's statement to Gant that he was being dis-charged for favoring the union 22.Meche testified that Drummond talked to him day after dayabout the Union and at one time told him, "If the Union goes throughthey would cut the hours down to where we wouldn't make anything";that Drummond asked him whether he had signed an authorizationcard, and stated that, "It would be worth $1,000" for him (Drum-mond) "if he knew about the Union and the guys that signed cards";and that if the employees were represented by a union the Respondentwould close its plant.The Trial Examiner did not include Meche inhis enumeration of specific witnesses whose testimony he did notcredit, and there appears to be no inherent inconsistency in Meche'stestimony considered as a whole. In the absence of any indicationin the Intermediate Report of any reason for not crediting Meche,and in the absence of any inherent inconsistency in Meche's testimonyor of any testimony to the contrary, we credit Meche's testimony andfind, contrary to the Trial Examiner, that by the statements of Drum-mond to Meche set forth above the Respondent violated Section 8(a)(1) of the Act 3Upon the basis of the foregoing findings of fact, and the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Respondent Allied Chain Link Fence Company is engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2.Shopmen's Local 694 of the International Association of Bridge,Structural and Ornamental IronWorkers, AFL-CIO, is alabor or-ganization within the meaning of Section 2(5) of the Act.3.By interrogating employees concerning their union sympathies,and how they intended to vote in an election,urging surveillance ofunion activities with promises of benefits for so doing,and threateningemployees with discharge for voting for the Union,the Respondentinterfered with, restrained,and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act, and thereby engagedaAs the Trial Examiner did not base his credibility findings on Gant's demeanor, anddid not otherwise explicate his failure to credit Gant, the rule ofStandard Dry WallProducts,Inc,91 NLRB 544, presents no obstacle to a reversal of such credibility find-ings.SeeJackson Maintenance Corporation,126 NLRB 115;M & S Company, Inc.,108 NLRB 11933 The General Counsel excepts to the Trial Examiner's failure to credit Gant's testi-mony as to a coercive statement made to him by MerrymanHowever, as Merryman isnot shown to be a supervisor, we find no violation of Section 8(a) (1) of the Act in anythreat he may have made to GantWhile the General Counsel also contends that the Trial Examiner should have creditedthe testimony of Gurka concerning alleged coercive statements made to him by Borgfeld,we are precluded from relying on such statements as the record does not show thatBorgfeld was a supervisor,and the testimony as to Borgfeld'sreport of a conversationwith Daggett is, in any event, hearsay as to what Daggett said. ALLIED CHAIN LINK FENCE COMPANY611in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Cecil J. Daggett,George Kraft, Joe W. King, Lewis Carriere, William Rote, PaulEcenia, W. F. Trent, and Roy Kraft d/b/a Allied Chain Link FenceCompany, Houston, Texas, their agents, successors, and aissigns, shall :1.Cease and desist from :(a) Interrogating employees concerning their union sympathies, oras to how they intend to vote in an election, in a manner constitutinginterference, coercion, or restraint, urging surveillance of union activi-ties with promises of benefits for so doing, and threatening employeeswith discharge for voting for the Union.(b) In any like or related manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization,to form, join, or assist Shopmen's Local 694 of the International Asso-ciation of Bridge, Structural and Ornamental Iron Workers, AFL-CIO, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, to engage in concerted activitiesfor purposes of collective bargaining or other mutual aid or protection,or to refrain from any and all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its plant in Houston, Texas, copies of the notice attachedhereto marked "Appendix." 4 Copies of said notice, to be furnishedby the Regional Director for the Twenty-third Region, shall, afterbeing duly signed by an authorized representative of .Allied ChainLink Fence Company, be posted by it immediately upon receipt there-of, and maintained for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent to insure thatsuch notices are not altered, defaced, or covered by any other material.(b)Notify the Regional Director for the Twenty-third Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.* In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges violation of Section 8 (a) (3) and (1) ofthe Act in respects other than those herein found.MEMBER RODGERS took no part in the consideration of the aboveDecision and Order.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interrogate employees concerning their unionsympathies, or how they intend to vote in an election, in a mannerconstituting interference, coercion, or restraint; urge surveillanceof union activities with promises of benefit for so doing; orthreaten discharge of employees for voting for a union.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of their right to self-organization, to form, join, or assist Shopmen's Local 694 of theInternational Association of Bridge, Structural and OrnamentalIronWorkers, AFL-CIO, or any other labor organization, tobargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection, or torefrain from any and all such activities.All our employees are free to become, remain, or refrain from becom-ing or remaining members of the above-named Union or any otherlabor organization.ALLIED CHAIN LINK FENCE COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis case involves alleged violations of Section 8(a)(1) and (3) of the NationalLabor Relations Act, as amended(61 Stat. 163; 29 U.S.C. Supp.I, Sec. 151et seq.),and arises under Section 10(b) ofthe Act.The complaint,issued against AlliedChain LinkFence Company,Respondentherein,on March 16,1959,was amended on April 16,1959.It was further amendedin a minor respect onApril 29,1959. It is based upon a charge dated November 14,1958,a first amended charge dated January 16, 1959,and a second amended chargedated March 10, 1959,each filed on behalf of Shopmen'sLocal694 of the inter-national Association of Bridge, Structural and Ornamental Iron Workers,AFL-CIO ALLIED CHAIN LINK FENCE COMPANY613(hereinaftersometimescalledLocal 694 or the Union).The complaint, asamended, and the allegations thereof, are sufficient within the meaning of the6-month limitation of time provision contained in Section 10(b).Timely answerswere filed on behalf of the Respondent to the complaint and the amendment thereto,which effectively deny substantive violations of the Act.The complaint as amended alleges certain discriminatory discharges of employeesbecause they joined or assisted the Union or engaged in other concerted activitiesfor the purposes of collective bargaining or other mutual aid or protection: two onOctober 7, one on October 15, one on October 18, and two on October 22, 1958Discrimination against another employee for the same reason is alleged because theRespondent on or about October 1, 1958, refused him a paid vacation.Conductof the Respondent constituting unfair labor practices in the form of interference,intimidation, and coercion is alleged, including interrogation concerning how certainemployees intended to vote in a Board-conducted representation election, and interro-gation of employees after the election as to which of Respondent's employees hadvoted for union representation, and threats made to employees as to what wouldhappen should the Union become their representative for the purposes of collectivebargaining.On the issues drawn by the complaint as amended and the answers, this case cameon to be heard before the duly designated Trial Examiner, pursuant to notice, atHouston, Texas, on May 4, 1959, the hearing being closed on May 6.At the hear-ing the General Counsel, the Respondent, and the Charging Party were representedby counsel, and participated in the hearing.Full opportunity was afforded eachparty to be heard, to introduce evidence relevant to the issues, to argue orallyupon the record, and to file proposed findings of fact and conclusions of law andto file briefs.Prior to the hearing, the Chief Trial Examiner referred to the Trial Examiner amotion theretofore filed by the Respondent to dismiss the complaint as amendedbecause of the failure of an officer of Local 694 to file a non^Communist affidavitas required by Section 9(h) of the Act. The motion to dismiss the complaint wasdenied by an order entered May 1, 1959, on the pleadings and the moving papers,on the ground that the question was one for administrative determination and notone to be decidedin anunfair labor practice proceeding, underCompliance Statusof International Brotherhood of Boilermakers et al.,123 NLRB 492. At the hear-ing, the Respondent renewed the motion, urging that "the charge should not havebeen processed and no complaint should have been issued because an officer ofLocal 694, the charging party, has not complied with Section 9(h).Itappeared at the hearing, after examination of certain documents not noticed by theTrial Examiner on prior disposition of the motion, that the question was litigableand outside of 123 NLRB 492. Therefore testimony was taken to determinewhether James W. Stamps, a special representative of the International Association,ofBridge, Structural and Ornamental Iron Workers, during the times materialhereto, was an officer of Local 694.Upon consideration of facts adduced at hearing,the Trial Examiner now determines that under the constitution of the parent bodyof Local 694 Stamps was not an officer of Local 694, although as a special repre-sentative of the parent body he performed duties which might well have beenundertaken by a duly elected officer. In making this determination, reliance isplaced uponN.L.R.B. v. Highland Park Manufacturing Company,341 U.S. 322,Shoreline Enterprise of America, Inc. v. N L R.B ,262 F. 2d 933 (C.A. 5), andShoreline Enterprises of America, Inc.,124 NLRB 158.Upon the entire record in this case, from his observation of the witnesses, andafter careful consideration, the Trial Examiner makes the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENT COMPANYAlliedChain Link Fence Company, the Respondent herein, is and has beenat all times material hereto, a partnership composed of Cecil J. Daggett, GeorgeKruft, Joe W. King, Lewis Carriere, William Rote. Paul Ecenia, W. F. Trent, andRoy Kruftdoing businessasAllied Chain Link Fence Company by virtue of thelaws of the State of Texas.This partnership, during the times material hereto,maintained its principal office and manufacturing facility at 7001 Cavalcade in thecity of Houston, Texas, and now is and has been at all times mentioned hereincontinuously engaged at said place of business, its plant, in the manufacture of chainlink fences and related products; in the course and conduct of its business operationsat the aforesaid plant during the 12-month period immediately preceding the filing 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the complaint herein, this period being representative of material times insofaras this case is concerned, has shipped in interstate commerce to points located out-side the State of Texas, chain link fences and related materials valued at more than$50,000; and during the same period of time, the Respondent partnership has pur-chased raw materials, equipment, and supplies, which have been shipped directlyto the Respondent partnership from points located outside the State of Texas,valuedat morethan $500,000.II.THE LABOR ORGANIZATION INVOLVEDShopmen's Local 694 of the International Association of Bridge, Structural andOrnamental Iron Workers, AFL-CIO, is a labor organization within the meaningof Section2(5) of the Act.M. THEALLEGED UNFAIR LABOR PRACTICESSometime in the spring of the year 1958, probably in April, the Union undertookan organizational campaign to enlist certain employees of the Respondent as mem-bers of Local 694.On August 22, 1958, a petition for election to determine whetherthe employees in a designated unit desired to be represented by the Union was filedby the Union.An election was held on September 30, 1958.A majority of theeligible voters, not counting those challenged, voted against the Union.Case No.39-RC-1291 (unpublished).A. Alleged discriminatory dischargesThe testimony of each of the individuals alleged to have been discharged forunion adherence was so muddled and confused that the Trial Examiner was impelledto state, near the end of the hearing, that except for the requirements of the Actand the Rules of the Board that a written Intermediate Report be filed, he wouldbe inclined to dismiss the complaint in its entirety for lack of proof, and furthersaid that in his Intermediate Report he intended to recommend dismissal of eachalleged Section 8(a)(3) violation.Now, having had the benefit of a careful readingof the written transcript of the record, after hearing and observing the severalwitnesses called by counsel for the General Counsel, he is of the same view. Insteadof some of the usual questions of credibility to be considered in this sort of case,testimony in the way of statements and explanations, together with the behavior ofwitnesses, have had to be considered.Taking into account the fact that the witnessesmentioned are not too well versed in use of language, nevertheless the many con-flicting statements, apparent failure of memory, and obvious lack of understandingof the charges brought on their behalf, impel the Trial Examiner to find, on theevidence summarized below, that the allegations of the complaint are not supportedby competent or credible testimony:1.Alex GurkaPrior to his layoff on October 22, 1958, Gurka had been steadily employed bythe Respondentfor about81/zyears;his layoff or discharge was attributed by theRespondent to lack of immediate work.Gurka testified that he signed a unionauthorization card and voted for the Union in the election; that he had been advisedby Borgfeld, his foreman, that Daggett, one of the partners, had said that the shopwould close down if the Union came in; that Borgfeld told him that they were layingoff the whole night shift (where Gurka was working); and that when Gurka askedBorgfeld if it was because of the Union, Borgfeld said "Yes, I think so."Gurkathought that the Company knew he voted for the Union because Meche, anotheremployee, was a union observer and while Meche challenged the vote of anotheremployee he did not challenge Gurka when he appeared to vote. Further, concern-ing the discharge of Gurka and other employees mentioned below, the GeneralCounsel attempted to establish that when production was curtailed because of a steelstrike or a seasonal slowdown it was not the policy of the Company to lay off ordischarge older employees, but that on the contrary the Company's policy in suchsituation was to reduce the number of hours worked by these employees.On theothersideof the case, Gurka testified that he had not been active in helping theUnion before the election and had nothing to do with the union organizing campaign;that no one from the Company knew that he had signed a union authorization cardand no oneknew how he voted in the election; that no one employed by the Com-pany, so far as he knew, was advised whether he was for or against the Union; thatno company representative had talked to him about the Union's efforts to organizethe employees; and that he had talked about the Union only to one other employee ALLIED CHAIN LINKFENCECOMPANY615who hadasked him how he was going to vote in the election.Gurka said that hewas laid off,togetherwithother employees on the night crew,and that he was not,he thought,singled out for layoff.2.Robert BrownWithrespect to the testimony of Brown,counsel for the General Counsel obviouslywas surprised at the hearing to responsesgiven byBrown to a number of questionsput tothat witness.He testifiedthatG.B. (Billy)Drummond,his foreman, hadasked him, prior to the time that Brown is alleged to have been laid off or discharged,if Brown knew anything aboutthe Unionand that he (Brown)had toldDrummondthat he knew no more than what hehad heard;that Drummondhad told him, afew days later,that he was for theUnion,and that after the election Drummondtold him that he wanted to knowwho themen werethat voted for the Union.Oncross-examination,Brown became so hopelessly confusedthat the TrialExaminerrefused to hear him further.3.Lewis RossRoss was firstemployed bythe Respondent in 1956.Accordingto his testimonyhe signed a union authorization card and was in favor of the Union;subsequent,he said, tothe signingof the cardDrummondhad told Robert Brown thathe knewRoss was for the Union;thatRoss had beenadvised by Drummond priorto the electionthat he would haveto get some"walking shoes,"if the Union camein; and that Ross was laid off about a week after the election by Drummond andtold that "itwas one of those things."It was shown that twoemployees with less ex-perience than Ross were retained to operate two wire weaving machines whereasRoss was capable of operating the two machines at the same time andrepairing themachines ifnecessary.On cross-examination,Ross saidthathe did not remembertellingDrummondhow he felt about the Union; that Drummonddid not know sofar as he knew thathe hadsigned a union cardor had gone toa union meeting, orthat Drummond knewhe wasinterested in theUnion;and that no one in a super-visory capacity,so far as he knew,had knowledgeof any activityon his part inconnection with the organizing campaign of the Union.About a weekafter theelectionDrummond advised him that he was being laid off togetherwith othermembers ofthe night crew.4.Charlie GantGant,who was laid off on October 7, 1958,abouta week after the election, hadbeen employedby the Companyfor approximately41h years; had been regardedas a good workerand hadnever been laid off during a slack period;and althoughhe generally worked inthe foundrydepartmenthe,with moreor lessfrequency,had been transferredto work short periods in the unloading of boxcars or othercommon laborwork.On direct examinationhe testified that he hadsigned a unionauthorization card.Gant testified that he wasquestioned by Carl Hansen,his foreman,as to what hethought about theUnion sometime prior to the election;that JackMerryman, de-scribed asforeman ofthe yard gang, told him thathe was going to learn how notto sign thingshe did not know about; that"they" weregoing tofind out who voted forthe Unionand laythem off;and thatafter the election Drummondtold him thatthey weregoingto lay himoff becausehe voted forthe Union.Gant alsotestifiedthat hedid not talk toanyone aboutthe Unionbecause he did not want to getinvolvedand thatwhen other employees(Merryman andanother)asked him tomeet themto talk about the Union herefused so to do;and that sofar as he knewStamps and hewerethe onlyones who had knowledge of his signing the union card.The only credible part of Gant's testimony seems to be that he told Hansen at onetime or anotherthat he wasgoing to vote in the electionbut that hedid not knowwhich way he wasgoing to vote.Hansen toldhim after the election that he wasgoing to belaid off becauseof lack of workand, accordingtoGant,Hansen saidnothing about the Union at the time of this layoff.As the record showed at thetime, Gantwas laid off at or near the same time as other employees.In the caseof Gant, it may be that the Trial Examinerismistaken in refusing toaccept the inferencethat hislayoff can be charged to his interestin the Union.However, the TrialExaminer cannot in good conscience extend the inferencethat far.5.Robert PerryRobert Perry, employed by the Respondent for about 41h years, worked underBorgfeld who directed his work and who had the right to requesta raisefor Perry 616DECISIONSOF NATIONALLABOR RELATIONS BOARDand others said to havebeengranted to Perry before his discharge.Perry signedthe union authorization card and according to his testimony voted for the Union inthe Board election.According to him about 2 days prior to the election Borgfeldasked him about the Union and inquired how he was going to vote and also askedhim what he thought about the Union, to which Perry said he replied he thoughtitwas a good thing.At another time, according to Perry, Borgfeld told him that thereason alot of people would not vote for the Union was that they were afraid that ifthey did they would not get their Christmas bonus.On his own testimony, Perry had worked with Borgfeld for a number of years;he did not recailltellingBorgfeld that he had signed a union card and that the onlything he did in support of the Union was to sign a union authorization card; andthat about a week before the election Borgfeld asked him how he was going to voteand Perry told Borgfeld he did not know but did say that he thought the Union was"a good thing." Perry was laid off with all except three of the employees on thenight crew who were transferred to the day crew.According to his testimony, noone to the day of hearing knew he had voted in the election.On the testimony of Perry, both direct examination and cross-examination, itcannot be found as a matter of fact that he was intimidated or coerced or interferedwith in connection with his interestin union-activities.6.Jewel TaylorTaylor was employed by the Respondent in 1958, for approximately 3 years, inthe foundry department under Hansen, the foreman.He testified that he signed aunion authorization card and was an activeunionadherent and that several meetingsattended by other employees were held at his house.According to him he rodewith Hansen from work to home or home to work and that Hansen had discussedthe Union with him.Hansen asked him if he thought that he would make as muchmoney when the Union came in as he was then making and advised him that theCompany would not be able to pay time and a half if it had to recognize the Union;thatwhen notices of the Board election were received Hansen brought one toTaylor and pointed out to him the place where he should vote on the ballot.Theelection havingbeenheld, according to Taylor, an employee asked him if he knewwhy he was only making 30 hours a week while the rest were making 60 hours;that on October 15, 1958, when Taylor askedHansenfor a vacation of 1 week,and obtained it, and after he returned, he was told by Hansen that there had beenlayoffs and that Taylor had no job.In fact, Taylor did not himself sign a union authorization card but it was signedfor him by his sister; four or more employeesmet athis house at that time todiscuss whether or not the Union would be of assistance to them; thereafter he toldno one that he had signed a union card, and never talked for or against or indicatedthat he was active in behalf of the Union.On cross-examination he testified thatHansen had never asked him about his interest in the Union except that on oneoccasion Hansen asked him whether he thought he would make as much moneyif the Union won the election as he was making at the time.He said that Hansentold him at the time he was laid off that when business picked up he would callTaylor back to work, some other employees also having been laid off from thefoundry department.7. Irvin Joseph MecheThe complaint herein alleges that the Respondent "did on or about October 1,1958, discriminate against I. J. Meche by refusing to him a 2 week paid vacation"in violation of Section 8 (a) (1) and (3) of the Act.Meche was first employed by the Respondent in the year 1955 as a coremaker andsubsequently, in about the summer of 1957, became a wire drawing machine operatoratwhich time his immediate supervisor was Foreman Drummond.According toMeche, when he first reported to Drummond, the latter told him that he wouldgive him a 1-week vacation for the first year's work and 2 weeks' vacation after 2years' service.During his employment between 1955 and 1958, Meche had notreceived a paid vacation except that he did receive 1 week off with pay at Christmas1957.Meche was the recipient of a Christmas bonus in December 1958.Accord-ing to the testimony of Meche, he did not know of any other employee who hadless than 3 years' employment with the Company who had received a paid vacation;but that he was annoyed because one Lane, who had been with the Company forat least as long as Meche, received a 2-week vacation at about the time Mechereceived his bonus in December 1958.Meche voluntarily left the employ of Re-spondent in January 1959, without notice.On his failure to report for work,Drummond telephoned him and asked him what had happened and, according to ALLIED CHAIN LINK FENCE COMPANY617Meche, "I told him I had another job and he told me to go ahead and work therefor a couple of weeks and if I didn't like it to come back and he would give me ajob."Meche had signed a union authorization card in June and was apparently in favorof the Union.He served as a union observer at the election in September.Hetestified that Drummond, who was a working foreman (but who was stipulated atthe hearing to have been during the times material hereto a supervisor), worked sideby side with Meche repairing machines and performing other duties; that he hadday-to-day conversations with Drummond; that Drummond had asked him after theelection whether he had signed an authorization card; that he told Drummond thathe had not signed the card.Meche said that Drummond talked to him day afterday about the Union and at one time told him "if the Union goes through theywould cut the hours down to where we wouldn't make anything."Meche said thathe had not actively supported the Union, but that he did sign an authorization card,did give the names of persons interested in the Union to Stamps at night, and didact as the union observer at the election.He said that Drummond had told himthat he would like to have names of employees who had signed cards for the Unionbut that he did not supply Drummond with this information.Meche said thatDrummond at one time told him it would be worth $1,000 for him (Drummond)"if he knew what I knew about the Union and the guys that signed cards.. .With respect to his request for a paid vacation made to Drummond during December1958,Meche said that Drummond refused the vacation, stating ". . . no, you triedto mess me up."According to Meche, Drummond had previously said that he wasa good worker and therefore he felt that the comment of Drummond about "messinghim up" could only refer to the union interest displayed by Meche and his failure todisclose to Drummond the names of other employees who were in favor of theUnion.Daggett during these times was a managing partner and Drummond was subordi-nate to him.Although Meche testified, without contradiction, that Drummond hadpromised him the vacation claimed to have been kept from him, it does not appearanywhere on the record that Drummond had the authority to set or vary companypolicy with respect to the granting of vacations.Probably because Meche testifiedthat the only employee he knew who obtained a 2-week vacation was Lane, counselfor Respondent did not put in affirmative evidence concerning policy or practice ofthe Company in regard to vacations, nor did the General Counsel undertake to fillthisgap.Consequently, so far as the record herein shows, the claim of Mechefor the paid 2-week vacation at Christmas during the year 1958 for such vacation,was on the basis of an oral statement by Drummond and his affirmative statementthat he was given a bonus of approximately $200 at that time; that he quit his jobwithout notice in a fit of pique in January, the following month.On the facts dis-closed, the Trial Examiner does not consider them sufficient to sustain the allega-tions of the complaint in respect of denial of a vacation to Meche because of hisunion activities.B. Alleged independent 8(a) (1) violationsIn support of the allegations of the complaint that the Respondent partnershipinterrogated its employees concerning their union affiliation, and threatened andwarned some of its employees to refrain from assisting or becoming members ofthe Union, the General Counsel questioned witnesses, most of whose names havebeen mentioned above.Gant said that shortly before the union election held in September 1958, CarlHansen, a foreman in the foundry, inquired of him what he thought about unionorganizing; that Merryman, the yard foreman, told him that he was going to learnhow not to sign things he did not know about; and that the Company was goingto find out who voted for the Union and lay them off.Meche testified that Fore-man Drummond asked him whether he had signed a union card, land told him thatif the employees were represented by a union Daggett would close the establishment;and that on another occasion Drummond said that if the Union was recognizedthe Company would cut hours down so that the employees would suffer loss ofearnings.Other remarks alleged by Meche to have been made to him by Drummondare mentioned above.Brown testified that prior to the election Drummond asked him what he knewabout the Union, and later told Brown that he knew that Brown and Lewis Rosswere for .the Union; that after the election Drummond told him that he wanted toknow who the 39 men were who had voted for the Union. Ross said that Drummondtalked to him and other employees frequently prior to the election; that Drummondasked him if he had signed an authorization card and also told Ross that he should 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDbuy "some walking shoes"; that Drummond told him further that if the Union wassuccessful then Daggett would close the establishment.He said that Drummondbrought out the official notice of election and indicated that the men should votefor the Company.Gurka said that about 3 weeks before the election, at about 9:30 or 10 p.m.,Daggett came out to theplantand while he was there, talked to Walter Borgfeld,the foreman in charge of the galvanizing department, and that thereafter Borgfeldtold Gurka that Daggett had asked him if he was ready to walk the picket line andwhen Borgfeld asked "Why?," Daggett stated that "If the Union gets in I will closethe shop."Perry testified that about a week before the election Foreman Borgfeld askedhim what he thought about the Union, that Perry told Borgfeld he thought it wouldbe a good thing, and that Borgfeld told Perry that the reason a lot of the peoplewould not vote for the Union would be that they were apprehensive that they wouldnot receive their vacation checks and Christmas bonuses.Gurka, on his own testimony, was not active in assisting the Union before theelection, had nothing to do with the union organizing campaign, and no one fromthe Company knew that he had signeda unionauthorization card or knew how hehad voted in the election; no one from the Company talked to him about theUnion's organizing campaign except one Scarborough, a welder, who might havebeen Borgfeld so far as the witness knew.On cross-examination, Gurka testifiedthat he was laid off with 10 or 11 other men on the night crew, and was not singledout.Apparently this layoff, so far as the record shows, was not an unusual situationduring that season (October and November) of the year.The testimony of Brown, Ross, Gurka, Perry, and Taylor was, as pointed outabove, conflicting and so unsatisfactory that no real findings of fact can be madeon the basis of the testimony of any of these employees.Andrew Lee Adderson was called as a witness for the General Counsel to supportan amendment to the complaint alleging that Borgfeld, as agent of the Respondent,inquired substantially: "Are you going to vote for the Union?"On directexamina-tion Adderson said,Iwas up at the clock and he [Borgfeld] also came up and he asked me, hesaid, "Well, it looks like it's going to be an election," and I said, "Yes, it does,"and he said, "Well, I don't know if it will go but it looks like it might not gothrough, that's the way I feel."And I said "if it goes through its all right andif it doesn't go through it's all right with me." I said, "One way or the otheritdoesnt make me no difference," and that's all we said at the present so heturned and walked away and I went back to my department.Under further questioning, Adderson denied that Borgfeld had asked him directlyhow he was going to vote in the election.The contention of the General Counsel that the Respondent, after the filing of thepetition for an election on August 22, 1958, started a campaign of interrogation ofitsemployees to find out which of them were for the Union, and engaged in aneffort to discourage the employees from voting for the Union in that election, failsfor lack of sufficient proof.As above stated the TrialExaminerhas no confidencein the testimony, conflicting, vague, and indefinite, given by the witnesses abovenamed who testified in support of the allegations of the complaint.The interrogation attributed to representatives of the Respondent, standing alone,would indicate on the first relating thereof by witnesses that the General Counselhad made outa prima faciecase.With respect to each of these witnesses, the TrialExaminer feels that after their direct testimony (which even at times was confusing)and on cross-examination and redirect examination, and in whole context, the evi-dence presented in support of alleged discrimination, interference, or other acts con-stitutingunfair labor practices is insufficient to support the allegations of thecomplaint.On the basis of the foregoing findings of fact, the Trial Examiner makes thefollowing:CONCLUSIONS OF LAW1.The Respondent, Allied Chain Link Fence Company, is and at all timesmaterial hereto has been engaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Shopmen's Local 694 of the International Association of Bridge, Structural andOrnamental Iron Workers, AFL-CIO, is and during the times material hereto wasa labor organization within ,the meaning of Section 2(5) of the Act. REICHHOLD CHEMICALS, INC.6193.The Respondent above named has not now and has not been engaged inviolation of the National Labor Relations Act, as amended, as alleged in thecomplaint as amended.The following proposed conclusions of law, submitted on behalf of the Respondent,are accepted by the Trial Examiner, and adopted as his own:(2)That Respondent has not discriminated in regard to the hire, tenure orany term or condition of the employment of Irvin Joseph Meche, Alex Gurka,Robert Brown, Lewis Ross, Charlie Gant, Robert Perry and Jewel Taylor, inviolation of Section 8(a) (3) of the Act.(3)That Respondent has not interfered with, restrained or coerced itsemployees in the exercise of rights, guaranteed to them by Section 7 of theAct, in violation of Section 8 (a) (1) of the Act.[Recommendations omitted from publication.]Reichhold Chemicals,Inc.andInternational Union of Operat-ing Engineers,Local465, AFL-CIO and International Chemi-calWorkers Union,AFL-CIOand General Drivers, Ware-housemen& Helpers,Local 509, affiliated with InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,Petitioners.CasesNos. 11-RC-1294,11-RC-1300, and 11-RC-1301.February 12, 1960DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, a consolidated hearing was held' beforeJames R. Webster, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Jenkins, andFanning].1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.The Employer has no bargaining history at its Hampton, SouthCarolina, plant, involved herein. International Union of OperatingEngineers, Local 465, AFL-CIO, herein called Operating Engineers,seeks to represent a unit of all production and maintenance employeesof the Employer at its Hampton, South Carolina, plant, includingplant operators, helpers, and laborers, but excluding truckdrivers,office clericals, chemists, laboratory employees, guards, watchmen, and3The captionedcases were consolidated for bearing by order of the Regional Directordated November2, 1959.126 NLRB No. 76.